Exhibit 10.15
Joinder Agreement
This JOINDER AGREEMENT, dated as of June 9, 2008 is delivered pursuant to
Section 15 of the First Priority Pledge and Security Agreement and Irrevocable
Proxy, dated as of June 4, 2008, among Residential Funding Company, LLC, GMAC
Mortgage, LLC, certain of their Affiliates from time to time parties thereto as
Grantors, GMAC, LLC, as Lender and Lender Agent, and Wells Fargo Bank, N.A., as
First Priority Collateral Agent and Collateral Control Agent (as amended,
supplemented, restated or otherwise modified from time to time, the “Pledge and
Security Agreement”). Capitalized terms used herein without definition are used
as defined in the Pledge and Security Agreement.
By executing and delivering this Joinder Agreement, GMAC Model Home Finance I,
LLC (the “New Equity Pledgor”), as provided in Section 15 of the Pledge and
Security Agreement, hereby becomes a party to the Pledge and Security Agreement
as an Equity Pledgor thereunder with the same force and effect as if originally
named as an Equity Pledgor therein and, without limiting the generality of the
foregoing, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations, hereby mortgages, pledges, assigns, transfers and
hypothecates to the First Priority Collateral Agent for the benefit of the
Lender Parties, and grants to the First Priority Collateral Agent for the
benefit of the Lender Parties a lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of the New Equity
Pledgor described in Annex A and expressly assumes all obligations and
liabilities of an Equity Pledgor thereunder. The New Equity Pledgor hereby
agrees to be bound as an Equity Pledgor for the purposes of the Pledge and
Security Agreement.
In addition to the foregoing, the New Equity Pledgor hereby agrees to be bound
by the terms and conditions of the Intercreditor Agreement and the Loan
Agreement (each as defined under the Pledge and Security Agreement, and as
amended, supplemented, amended and restated or otherwise modified from time to
time) as if it had signed as an Obligor thereunder.
The information set forth in Annex B is hereby added to the information set
forth in Schedules I through XI and Attachment I to the Pledge and Security
Agreement. By acknowledging and agreeing to this Joinder Agreement, the New
Equity Pledgor hereby agrees that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Collateral listed on Annex A to this
Joinder Amendment shall be and become part of the Collateral referred to in the
Pledge and Security Agreement and shall secure all Obligations.
The New Equity Pledgor hereby represents and warrants that each of the
representations and warranties contained in Section 6 of the Pledge and Security
Agreement applicable to it is true and correct on and as the date hereof as if
made on and as of such date.
In addition, DOA Holding Properties, LLC hereby ratifies its pledge of 100% of
the membership interests of DOA Properties III (Models), LLC, DOA Properties
IIIB (KB Models), LLC, DOA Properties IV, LLC, DOA Properties V (Lots-CA), LLC,
DOA Properties VII (Lots-NV), LLC, DOA Properties VIII (Marbella Lakes), LLC and
DOA Properties IX (Lots-Other), LLC, each being a Delaware limited liability
company.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered as of the date first above written.
GMAC MODEL HOME FINANCE I, LLC

                  By:   /s/ Michael Franta       Name:           Title:        
    DOA HOLDING PROPERTIES, LLC
      By:   /s/ Michael Franta       Name:           Title:          

            ACKNOWLEDGED AND AGREED
as of the date first above written:

GMAC, LLC
as Lender Agent
      By:   /s/ David Walker       Name:   David Walker      Title:   Group Vice
President & Treasurer        WELLS FARGO BANK, N.A.,
as First Priority Collateral Agent
      By:   /s/ Nicholas D. Tally       Name:   Nicholas D. Tally       
Title:   Vice President          WELLS FARGO BANK, N.A.,
as Collateral Control Agent
      By:   /s/ Nicholas D. Tally       Name:   Nicholas D. Tally       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



         

            ACKNOWLEDGED AND AGREED FOR
PURPOSES OF THE LOAN AGREEMENT
as of the date first above written:


GMAC MORTGAGE, LLC
      By:   /s/ Melissa M. White       Name:   Melissa M. White        Title:  
Assistant Treasurer       

            RESIDENTIAL FUNDING COMPANY, LLC
      By:   /s/ James N. Young       Name:   James N. Young        Title:  
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



         

ANNEX A
TO JOINDER AGREEMENT
Description of Collateral
As used in the Joinder Agreement to which this Annex A is attached, the
“Collateral” of the Equity Pledgor executing this Joinder Agreement shall mean
with respect to such Equity Pledgor:
All of such Equity Pledgor’s right, title and interest, in, to, and under,
whether now or hereafter existing, owned or acquired and wherever located and
howsoever created, arising or evidenced, all of the following:
     (a) all Pledged Shares of each Pledged Share Issuer identified in Item A of
Attachment I to the Pledge and Security Agreement;
     (b) all other Pledged Shares issued by any Pledged Share Issuer and pledged
hereunder by any Equity Pledgor from time to time;
     (c) all promissory notes, if any, of each Pledged Note Issuer identified in
Item D of Attachment I to the Pledge and Security Agreement;
     (d) all other Pledged Notes, if any, issued by any Pledged Note Issuer from
time to time;
     (e) all Pledged Note Liens, if any;
     (f) all Pledged Interests of each Pledged Interest Issuer identified in
Item B of Attachment I to the Pledge and Security Agreement (including, without
limitation, the Pledged Interests described in Annex B hereto);
     (g) all other Pledged Interests issued by any Pledged Interest Issuer and
pledged hereunder by any Equity Pledgor from time to time;
     (h) all Dividends, Distributions, interest, and other payments and rights
with respect to any Pledged Shares or Pledged Interests;
     (i) all Deposit Accounts and all Property deposited or carried therein or
credited thereto; and
     (j) all Securities Accounts and all Property (including all Investment
Property and Financial Assets) deposited or carried therein or credited thereto,
and all permitted investments acquired with funds on deposit in or carried in or
credited to such Securities Accounts;
together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, all claims and/or
insurance proceeds

 



--------------------------------------------------------------------------------



 



arising out of the loss, nonconformity or any interference with the use of, or
any defect or infringement of rights in, or damage to, any of the foregoing, and
all Proceeds, products, offspring, rents, issues, profits and returns of and
from, and all distributions on and rights arising out of, any of the foregoing;
provided that, notwithstanding the foregoing, the “Collateral” described in this
Annex A shall not include Excluded Assets. The Equity Pledgor shall, from time
to time, execute and deliver to the Lender Agent, as the Lender Agent may
reasonably request, all such supplements and amendments hereto and all such
financing statements, continuation statements, instruments of further assurance
and other instruments, and shall take such other action as the Lender Agent
reasonably deems necessary or advisable to ensure a first priority, perfected
security interest in all or any portion of the Collateral.

 



--------------------------------------------------------------------------------



 



ANNEX B
TO JOINDER AGREEMENT
Updated Information to Schedules I-XI and Attachment I
to Pledge and Security Agreement and Irrevocable Proxy
     1. Schedule I to the Pledge and Security Agreement is amended by the
addition of the following:
GMAC MODEL HOME FINANCE I, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2748469
State organization ID number: 4555820
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
and by the deletion of the Grantor Information for GMAC Model Home Finance, LLC.
     2. Schedule III to the Pledge and Security Agreement is amended by the
addition of the following to Section 1 thereto:
GMAC MODEL HOME FINANCE I, LLC
Prior names: None
and by the deletion of the information for GMAC Model Home Finance, LLC
therefrom.
     3. Schedule VII to the Pledge and Security Agreement is amended by the
addition of the following:

                  Jurisdiction of Incorporation Parent   Subsidiary  
(Subsidiary)
GMAC Model Home Finance I, LLC
  CHM Holdings, LLC   Delaware

and the deletion of information for GMAC Model Home Finance, LLC.

 



--------------------------------------------------------------------------------



 



     4. Schedule XI to the Pledge and Security Agreement is amended by the
addition of the following, under the heading “Equity Pledgors”:
GMAC Model Home Finance I, LLC
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com]
and by the deletion of the notice information for GMAC Model Home Finance, LLC
therefrom.
     5. Attachment I to the Pledge and Security Agreement is amended by the
addition of the following to Item B thereto:

                              Interest                 Interests           Type
of   Owned by       % of Interests Pledged Interests Issuer   Interests  
Pledgor   Pledgor   of Pledgor Pledged
DOA Properties III
(Models), LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
DOA Properties IIIB (KB Models), LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
DOA Properties V (Lots-CA), LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
DOA Properties VII (Lots-NV), LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
DOA Properties IX (Lots-Other),
LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
DOA Properties
VIII (Marbella
Lakes), LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
DOA Properties
IV, LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
CMH Holdings LLC
  Class B Junior Preferred Units     100 %   GMAC Model Home
Finance I, LLC     100 %

and by the deletion of the Interests pledged by GMCMTH, LLC, KBOne, LLC, LENOne,
LLC, WPSHOne, LLC and RFC MHF Funding, LLC, in each case pledged by GMAC Model
Home Finance, LLC, from Item B thereto.

 